Fliio IN COURT OF APPEALS
                                                                   12th Court ofAppeals District




                                                                   CATHY S. LUS




                                                                                       FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                                    •   wrim ve
7/22/2015                                                             COA No. 12-14-00232-CR
FOREMAN, FREDDIE JAMES              Tr. Ct. No. 13CR-184                                   PD-0909-15
The appellant's pro se petition for discretionary review has this day been received
and filed.
                                                                                  Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *